DETAILED ACTION
This office action is in response to the communication dated 14 May 2021 concerning application 15/533,170 filed on 05 June 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-6 and 9-19 are pending and under consideration for patentability; claims 1, 2, 4, 6, and 10 have been amended; claims 7-8 have been cancelled; claims 18-19 have been added as new claims.   

Response to Arguments
Applicant’s arguments dated 14 May 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Regarding the Wahlstrand reference, Applicant argues that Wahlstrand discloses a plurality of needle electrodes as opposed to a single electrode.  The Examiner respectfully submits that Wahlstrand also describes that a single one of the electrodes may be selected, for example via the screening controller (col 6:23-32).  Therefore, although Wahlstrand provides an electrode array with multiple electrodes, Wahlstrand also describes the use of a single electrode, depending on the exact screening and stimulation needed.  Therefore, the Examiner respectfully maintains that Wahlstrand suggests the use of a single electrode. 
Applicant argues that Wahlstrand’s use of a sheath to avoid activation of non-target regions is different from the claimed limitation of avoiding activation of non-target nerves within the occipital nerve.  Specifically regarding the occipital nerve limitations, the Examiner has addressed these limitations in the updated text below.  Specifically regarding the difference between using a sheath to avoid activation of non-target nerves and the claimed limitations, the Examiner respectfully submits that the claim simply recites using pulsed electrical signals sufficient to provide pain relief while avoiding activation of non-target nerves.  The claim does not stipulate how this avoidance occurs, nor does it recite that the stimulation lead cannot use some form of a sheath or shielding to properly steer the electrical signals to the target regions.  Therefore, the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand et al. (US 7,676,271 B2) in view of Clark et al. (US 2014/0128948 A1). 
Regarding claim 1, Wahlstrand describes a method for treating pain in a patient, the method comprising: 
verifying the pain is associated with regions innervated by at least one of the patient's occipital nerves so as to identify a targeted region of at least one occipital nerve (col 1:60-2:2)
positioning a flexible neurostimulation lead having a single electrode proximate to, but not in direct physical contact with, the targeted region (col 12:37-42, col 17:41-50)
delivering preliminary therapy for a period of time via the lead (col 2:36-46), the preliminary therapy comprising pulsed electrical signals sufficient to activate the occipital nerve to provide pain relief (col 8:49-61) while avoiding activation of non-target nerve fibers (col 10:3-31) within the occipital nerve (col 1:60-2:2)
removing the lead after the patient reports a reduction in pain (col 11:31-39, col 12:11-17)

Regarding claim 2, Wahlstrand further describes 
monitoring the pain reported by the patient subsequent to the preliminary therapy (col 11:31-39, col 12:11-17)
upon a report from the patient of pain that is similar to the preliminary therapy, providing a surgically implanted system comprising a second flexible neurostimulation lead positioned proximate to, but not in direct contact with, the targeted region (col 11:31-39, col 12:11-17) and a subcutaneous electrical stimulation device located proximate to one of the patient's upper chest, clavicle, skull and neck (col 17:41-48)
connecting the second lead to the electrical stimulation device and subcutaneously fixing the electrical stimulation device within the patient (col 17:41-48)
delivering long term therapy via the second lead and the electrical stimulation device (col 13:55-56)
Regarding claim 3, Wahlstrand further describes wherein the electrical stimulation device is attached to the patient’s fascia (col 12:4-21).
Regarding claim 4, Wahlstrand describes a method for treating pain in a patient, the method comprising: 
verifying the pain is associated with regions innervated by at least one of the patient's occipital nerves so as to identify a targeted region of at least one occipital nerve (col 1:60-2:2)
positioning a flexible neurostimulation lead having a single electrode proximate to, but not in direct physical contact with, the targeted region (col 17:41-50)
surgically implanting a subcutaneous electrical stimulation device proximate to one of the patient’s upper chest, clavicle, skull, and neck (col 17:41-48)
connecting the lead to the electrical stimulation device in parallel (col 2:24-35)
subcutaneously fixing the electrical stimulation device within the patient (col 17:41-48)
delivering neurostimulation therapy via the electrode (col 2:36-46), the therapy comprising pulsed electrical signals sufficient to activate the occipital nerve to provide pain relief (col 8:49-61) while avoiding activation of non-target nerve fibers (col 10:3-31) within the occipital nerve (col 1:60-2:2)
Regarding claim 4, Wahlstrand does not explicitly disclose the use of a coiled lead and preventing migration of the lead.  However, Clark also describes temporary 
Regarding claim 5, Wahlstrand further describes wherein the electrical stimulation device is attached to the patient’s fascia (col 12:4-21).
Regarding claim 18, Wahlstrand further describes wherein the single electrode is spaced a distance from the targeted region (col 10:3-31; col 17:41-50). 
Regarding claim 19, Wahlstrand further describes wherein the avoiding activation of non-target nerve fibers within the occipital nerve is due to the single electrode being spaced the distance from the targeted region (col 10:3-31, the Examiner respectfully submits that, based on the exact electrode and the parameters of the electrical signal, the distance between the chosen electrode and the target region would, at least in part, assist in the prevention of stimulating non-target nerves).

Claims 6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand in view of Clark, further in view of Weiner (US 8,774,924 B2).
Regarding claim 6, Wahlstrand describes a method for treating pain in a patient, the method comprising: 
verifying the pain is associated with regions innervated by at least one of the patient's occipital nerves so as to identify a targeted region of at least one occipital nerve (col 1:60 - 2:2)
positioning a flexible neurostimulation lead having a single electrode proximate to and spaced a distance from, but not in direct physical contact with, the targeted region (col 17:41-50)
delivering therapy for a period of time via the lead (col 2:36-46), the therapy comprising pulsed electrical signals sufficient to activate the occipital nerve to provide pain relief (col 8:49-61), wherein the pulsed signals are directionally transmitted only to the targeted region (col 10:3-31) while simultaneously preventing the pulsed signals from stimulating non-targeted nerves (col 10:3-31) due to the single electrode being spaced the distance from the targeted region (col 10:3-31, the Examiner respectfully submits that, based on the exact electrode and the parameters of the electrical signal, the distance between the chosen electrode and the target region would, at least in part, assist in the prevention of stimulating non-target nerves)
Regarding claim 6, Wahlstrand does not explicitly disclose the use of a coiled lead, preventing migration of the lead, and not stimulating muscle contractions and sensations of discomfort.  Regarding the use of a coiled lead and preventing migration of the lead, Clark also describes temporary implantable leads for neurostimulation evaluation, including wherein the lead may be a coiled lead ([0003]) and wherein the lead may be prevented from migration ([0005]).  As Clark is also directed towards testing neurostimulation efficacy and is in a similar field of endeavor, it would have been 
Regarding claim 10, Wahlstrand further describes wherein the targeted region comprises first and second areas (col 7:7-17), wherein the electrode includes a length of exposed conductive wires, said length having a first exposed end and a second opposed end with a middle length situated therebetween, further comprising positioning the first exposed end proximate to and spaced a first exposed distance from, but not in direct physical contact with, the first area and the second exposed end proximate to and spaced a second exposed distance from, but not in direct physical contact with, the second area (col 10:3-31; col 20:63-21:17).

Regarding claim 12, Wahlstrand further describes wherein the first area is located on a first occipital nerve and the second area is located on a second occipital nerve (figure 1, electrodes are placed adjacent multiple occipital nerves).
Regarding claim 13, Wahlstrand further describes wherein the lead is substantially parallel to a transverse plane (col 9:29-40). 
Regarding claim 14, Wahlstrand further describes wherein the lead is substantially parallel to at least one of a sagittal plane and a coronal plane (col 12:25-30). 
Regarding claim 15, although Wahlstrand, Clark, and Weiner do not explicitly disclose wherein the conductive members are arranged to create a plurality of coils in the lead, Clark does describes the general working condition of having a coiled neurostimulation lead ([0003]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a plurality of coils in the lead, as doing so would be a matter of changing the size, shape, and/or proportion of a known element without materially affecting the functionality of the overall device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand in view of Clark and Weiner, further in view of Jaax (US 2006/0206165 A1). 
Regarding claim 9, Wahlstrand in view of Clark and Weiner suggests the method according to claim 6, but Wahlstrand, Clark, and Weiner do not explicitly disclose providing a plurality of leads and positioning each lead so that each lead is operatively associated with a plurality of targeted regions, said plurality of targeted regions in each located in separate occipital nerves.  Jaax also describes neurostimulation methods, including providing a plurality of leads and positioning each lead so that each lead is operatively associated with a plurality of targeted regions ([0024], [0049]).  As Jaax is also directed towards neurostimulation therapy and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the plurality of leads associated with a plurality of targeted regions, similar to that described by Jaax, when using the method described by Wahlstrand, Clark, and Weiner, as doing so advantageously allows the resulting method to target more areas to deliver a broader range of therapies to a patient.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand in view of Clark and Weiner, further in view of Gerber (US 7,765,012 B2). 
Regarding claim 16, Wahlstrand in view of Clark and Weiner suggests the method according to claim 6, but Wahlstrand, Clark, and Weiner do not explicitly disclose wherein the preventing migration of the lead comprises allowing tissue ingrowth within the lead.  Gerber also describes neurostimulation methods, including wherein leads are prevented from migrating by allowing tissue ingrowth within the lead .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand in view of Clark, further in view of Gerber.  
Regarding claim 17, Wahlstrand in view of Clark suggests the method according to claim 1, but Wahlstrand and Clark do not explicitly disclose wherein the preventing migration of the lead comprises allowing tissue ingrowth within the lead.  Gerber also describes neurostimulation methods, including wherein leads are prevented from migrating by allowing tissue ingrowth within the lead (col 10:56-66).  As Gerber is also directed towards neurostimulation therapy and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of allowing tissue ingrowth within the lead, similar to that described by Gerber, when using the method described by Wahlstrand and Clark, as doing so advantageously results in a more secure implantation of the lead for therapy testing.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792